Title: Virginia Nonimportation Resolutions, 22 June 1770
From: House of Burgesses
To: 


                    
                        [22 June 1770]
                    
                    The Association entered into last Friday, the 22d instant, by the Gentlemen of the House of Burgesses, and the Body of Merchants, assembled in this city.
                    We his Majesty’s most dutiful and loyal subjects of Virginia, declaring our inviolable and unshaken fidelity and attachment to our gracious sovereign, our affection for all our fellow subjects of Great Britain, and our firm determination to support, at the hazard of our lives and fortunes, the laws, the peace, and good order of government in this colony; but at the same time affected with great and just apprehensions of the fatal consequences certainly to follow from the arbitrary imposition of taxes on the people of America, for the purpose of raising a revenue from them, without the consent of their representatives; and as we consider it to be the indispensable duty of every virtuous member of society to prevent the ruin, and promote the happiness, of his country, by every lawful means, although in the prosecution of such a laudable and necessary design some unhappy consequences may be derived to many innocent fellow subjects, whom we wish not to injure, and who we hope will impute our conduct to the real necessity of our affairs: Influenced by these reasons, we do most earnestly recommend this our association to the serious attention of all Gentlemen merchants, traders, and other inhabitants of this colony, not doubting but they will readily and cordially accede thereto. And at the same time we, and every of us, do most solemnly oblige ourselves, upon our word and honour, to promote the welfare and commercial interests of all those truly worthy merchants, traders, and others, inhabitants of this colony, who shall hereafter conform to the spirit of this association; but that we will upon all occasions, and at all times hereafter, avoid purchasing any commodit[y o]r article of goods whatsoever from any importer or seller of British merchandise or European goods, whom we may know or believe, in violation of the essential interests of this colony, to have preferred their own private emolument, by importing or selling articles prohibited by this association, to the destruction of the dearest rights of the people of this colony. And for the more effectual discovery of such defaulters, it is resolved,
                    That a committee of five be chosen in every county, by the majority of associators in each county, who, or any three of them, are hereby  authorized to publish the names of such signers of the association as shall violate their agreement; and when there shall be an importation of goods into any county, such committee, or any three of them, are empowered to convene themselves, and in a civil manner apply to the merchant or importers concerned and desire to see the invoices and papers respecting such importation, and if they find any goods therein contrary to the association to let the importers know that it is the opinion and request of the county that such goods shall not be opened or stored, but reshipped to the place from whence they came: And in case of refusal, without any manner of violence, inform them of the consequences, and proceed to publish an account of their conduct.
                    Secondly. That we the subscribers, as well by our own example as all other legal ways and means in our power, will promote and encourage industry and frugality, and discourage all manner of luxury and extravagance.
                    Thirdly. That we will not hereafter, directly or indirectly, import, or cause to be imported, from Great Britain, any of the goods hereafter enumerated, either for sale or for our own use; to wit, spirits, cider, perry, beer, ale, porter, malt, pease, beef, fish, butter, cheese, tallow, candles, fruit, pickles, confectionary, chairs, tables, looking glasses, carriages, joiners work, and cabinet work of all sorts, riband, India goods of all sorts (except spices) calico of more than 3s. sterling per yard, upholstery (by which is meant paper hangings, beds ready made, furniture for beds, and carpetting) watches, clocks, silversmiths work of all sorts, silks of all sorts (except womens bonnets and hats, sewing silk, and netting silk) cotton stuffs of more than 3s. sterling per yard, linens of more than 2s. sterling per yard (except Irish linens) gauze, lawns, cambrick of more than 6s. sterling per yard, woollen and worsted stuffs of all sorts of more than 2s. sterling per yard, broadcloths of more than 8s. sterling per yard, narrow cloths of all kinds of more than 4s. sterling per yard, not less than 7–8ths yard wide, hats of greater value than 10s. sterling, stockings of more than 36s. sterling per dozen, shoes of more than 5s. sterling per pair, boots, saddles, mens exceeding 25s. and womens exceeding 40s. sterling, exclusive of bridles, which are allowed, portmanteaus, saddle bags, and all other manufactured leather, neither oil or painters colours, if both, or either of them, be subject to any duty after the 1st of December next. And that we will not import, or cause to be imported, any horses, nor purchase those which may be imported by others after the 1st of November next.
                    Fourthly. That we will not import or bring into the colony, or cause to be imported or brought into the colony, either by sea or land, any slaves, or make sale of any upon commission, or purchase any slave or slaves that may be imported by others after the 1st day of November next, unless the same have been twelve months upon the continent.
                    Fifthly. That we will not import any wines, on which a duty is laid by act of Parliament for the purpose of raising a revenue in America, or purchase such as may be imported by others, after the 1st day of September next.
                    Sixthly. That no wine be imported by any of the subscribers, or other  person, from any of the colonies on this continent, or any other place, from the time of signing this association, contrary to the terms thereof.
                    Seventhly. That all such goods as may or shall be imported into this colony, in consequence of their having been rejected by the association committees in any of our sister colonies, shall not be purchased by any associator; but that we will exert every lawful means in our power absolutely to prevent the sale of all such goods, and to cause the same to be exported as quickly as possible.
                    Eighthly. That we will not receive from Great Britain, or make sale of, upon commission, any of the articles above excepted to, after the first day of September next, nor any of those articles which may have been really and bona fide ordered by us, after the 25th of December next.
                    Ninthly. That we will not receive into our custody, make sale of, or become chargeable with, any of the articles aforementioned, that may be ordered after the 15th of June instant, nor give orders for any from this time; and that in all orders which any of us may hereafter send to Great Britain we will expressly direct and request our correspondents not to ship us any of the articles before excepted, and if any such goods are shipped contrary to the tenour of this agreement we will refuse to take the same, or make ourselves chargeable therewith.
                    Provided nevertheless, that such goods as are already on hand, or may be imported according to the true intent and meaning of this association, may be continued for sale.
                    Tenthly. That a committee of merchants, to be named by their own body, when called together by their chairman, be appointed to take under their consideration the general state of the trade in this colony, and report to the association, at their next meeting, a list of such other manufactures of Great Britain, or commodities of any kind whatever, now imported, as may reasonably, and with benefit to the colony, be excepted to.
                    Eleventhly. That we do hereby engage ourselves, by those most sacred ties of honour and love to our country, that we will not, either upon the goods which we have already upon hand or may hereafter import within the true meaning of this association, make any advance in price, with a view to profit by the restrictions hereby laid on the trade of this colony.
                    Twelfthly. That we will not at any time hereafter, directly or indirectly, import, or cause to be imported, or purchase from any person who shall import, any merchandise or manufactures exported from Great Britain, which are, or hereafter shall be, taxed by act of Parliament for the purposes of raising a revenue in America.
                    Resolved, that a meeting of the associators shall be called at the discretion of the Moderator, or at the request of twenty members of the association, signified to him in writing; and in case of the death of the present Moderator, the next person subscribing hereto be considered as Moderator, and act as such until the next general meeting.
                    Lastly. That these resolves shall be binding on all and each of the subscribers, who do hereby, each and every person for himself, agree  that he will strictly and firmly adhere to and abide by every article of this association from the time of his signing the same until the act of Parliament which imposes a duty on tea, paper, glass, and painters colours, be totally repealed, or until a general meeting of one hundred associators, after one month’s publick notice, shall determine otherwise, the twelfth article of this agreement still and for ever continuing in force, until the contrary be declared by a general meeting of the members of this association.
                    
                        Signed in Williamsburg, this 22d of June, 1770.
                        
                            Peyton Randolph, Moderator.
                            Lewis Burwell.
                            James Robinson.
                        
                        
                            James Cocke.
                            Archibald Ritchie.
                        
                        
                            Andrew Sprowle, Chairman of the Trade
                            Richard Baker.
                            Samuel Eskredge.
                        
                        
                            Benjamin Howard.
                            Thomas Stith.
                        
                        
                            R. Rutherford.
                            James Edmondson.
                        
                        
                            Ro. C. Nicholas.
                            Archibald Campbell.
                            Anthony Walke.
                        
                        
                            Richard Bland.
                            James Balfour.
                            John Wilson, of Augusta.
                        
                        
                            Edmund Pendleton.
                            W. Cabell, jun.
                        
                        
                            Archibald Cary.
                            Daniel Barraud.
                            George Logan.
                        
                        
                            Richard Henry Lee.
                            James Mills.
                            John Hutchings.
                        
                        
                            Henry Lee.
                            David Jameson.
                            W. Lyne.
                        
                        
                            Charles Carter, Corotoman.
                            Charles Duncan.
                            Edward Ker.
                        
                        
                            John Wayles.
                            Alexander Trent.
                        
                        
                            Thomas Jefferson.
                            John Bell.
                            John Talbott.
                        
                        
                            Severn Eyre.
                            Thomas Adams.
                            Joseph Cabell.
                        
                        
                            Thomas Whiting.
                            Henry Taylor.
                            Gardner Fleming.
                        
                        
                            Edward Hack Moseley, jun.
                            Alexander Shaw.
                            Samuel Harwood.
                        
                        
                            John Banister.
                            Humphrey Roberts.
                        
                        
                            George Washington.
                            Thomas Bailey.
                            Thomas M. Randolph.
                        
                        
                            Burwell Bassett.
                            William Robinson.
                            Robert Wormeley Carter.
                        
                        
                            Spencer M. Ball.
                            James Wood.
                        
                        
                            James Walker.
                            Boiling Stark.
                            Jerman Baker.
                        
                        
                            Edward Osborn.
                            Thomas Pettus.
                            John Gilchrist.
                        
                        
                            Southy Simpson.
                            John Woodson.
                            James Archdeacon.
                        
                        
                            Richard Lee.
                            Henry Feud, jun.
                            Robert Donald.
                        
                        
                            John Alexander.
                            William Roane.
                            James M’Dowail.
                        
                        
                            John Burton.
                            Wilson Miles Cary.
                            Alexander Baine.
                        
                        
                            William Clayton.
                            John Blair.
                            John Smith.
                        
                        
                            Richard Randolph.
                            James Wallace.
                            Purdie & Dixon.
                        
                        
                            Benjamin Harrison.
                            Richard Mitchell.
                            James Buchanan.
                        
                        
                            P. Carrington.
                            Cornelius Thomas.
                            Thomas Scott.
                        
                        
                            James Pride.
                            James Dennistone.
                            Alexander Banks.
                        
                        
                            William Acrill.
                            William Snodgrass.
                            John Johnson.
                        
                        
                            Peter Poythress.
                            Benjamin Baker.
                            Archibald Govan.
                        
                        
                            James Mercer.
                            Patrick Coutts.
                            Hugh M’Mekin.
                        
                        
                            N. Edwards, jun.
                            Neill Campbell.
                            Foushee Tebbs.
                        
                        
                            Richard Adams.
                            John Donelson.
                            Archibald M’Call.
                        
                        
                            Thomas Newton, jun.
                            Neil M’Coull.
                            Daniel Hutchings.
                        
                        
                            Francis Peyton.
                            Thomas Jett.
                            Henry Morse.
                        
                        
                            Thomas Barber.
                            Samuel Kerr.
                            Nathaniel Terry.
                        
                        
                        
                            Isaac Read.
                            Thomas Nelson, jun.
                            Archibald Buchanan.
                        
                        
                            William Rind.
                            Robert Gilmour.
                            Andrew Mackie.
                        
                        
                            Benjamin Harrison, jun.
                            George Riddell.
                            Thomas Everard.
                        
                        
                            John Bland.
                            George Purdie.
                        
                        
                            Josiah Granbery.
                            Robert Miller.
                            Patrick Ramsay.
                        
                        
                            James Robb.
                            Francis Lightfoot Lee.
                            Walter Boyd.
                        
                        
                            Neil Jamieson.
                            Meriwether Smith.
                            John Tabb.
                        
                        
                            Walter Peter.
                            Ro. Munford, Mecklenburg.
                            Richard Booker.
                        
                        
                            Robert Crooks.
                            John Page, jun.
                        
                        
                            John Winn.
                            Roger Atkinson.
                            Robert Andrews.
                        
                        
                            John Esdale.
                            J. H. Norton.
                            John Tayloe Corbin.
                        
                        
                            Nathaniel Lyttleton Savage.
                            Lewis Burwell, of Gloucester.
                            John Tazewell.
                        
                        
                            John Prentis.
                        
                        
                            Jacob Wray.
                            Abraham Hite.
                            William Holt.
                        
                        
                            John Fisher.
                            James Parker.
                            John Greenhow.
                        
                        
                            Hartwell Cocke.
                            Edward Brisbane.
                            Haldenby Dixon.
                        
                        
                            Edwin Gray.
                            James Baird.
                            William Russell.
                        
                        
                            Daniel M’Callum.
                            Neill Buchanan.
                            Thomas Hornsby.
                        
                        
                            James Donald.
                            
                            
                        
                    
                    The subscribers inhabitants of the County of Fairfax in the Colony of Virginia having duly considered the above agreement and Association, and being well convinc’d of the Utility and real necessity of the Measures therein recomended do sincerely and cordialy Accede thereto. And do hereby voluntarily and faithfully each and every person for himself, upon his word and honour, Agree and promise, that he will Strictly and firmly adhere and abide by every Article and resolution therein contain’d, according to the true intent and meaning of the same.
                    
                        
                            Wm. Adams
                            James Thomas
                            Daniel Summers
                        
                        
                            David Davies
                            Chas. Currey
                            Shadrach Hill
                        
                        
                            Wm. Ballendine
                            John Boucher
                            Ambrus Nelson
                        
                        
                            Shapleigh Neale
                            Philip Adams
                            Jacob Payne
                        
                        
                            Thomas Pearson
                            John Ball
                            Moses Ball
                        
                        
                            Nelson Reid
                            William Vollin
                            Jonothin Thomas
                        
                        
                            Jacob Gooding
                            George Bryan
                            George Thrift
                        
                        
                            George Minor
                            William Carp
                            William Garnor
                        
                        
                            Henry Dame
                            John Stewart
                            Moses Ball jr.
                        
                        
                            John Fruzel
                            John Flint
                            Annias Payne
                        
                        
                            Owen Williams
                            Charles Chrage
                            John Payne
                        
                        
                            William Forgurson
                            Thomas Vinnard
                            John Rollings
                        
                        
                            Joseph Moxley
                            James Gray
                            Joseph Thompson
                        
                        
                            Benja. Boswell
                            James Roberson
                            Wm. Thomas
                        
                        
                            William Steel
                            William Cook
                            Edwd. Davis
                        
                        
                            James Baker
                            Mark Mallenly
                            Francis Backster
                        
                        
                            John Bowling
                            William Dame
                            Alexander Williams
                        
                        
                            Thomas Dame
                            Edwd. Harden
                            Richd. Hollinsbeary
                        
                        
                            James Hurst
                            William Ellott
                            William Green
                        
                        
                            Mathey Carp
                            John Forgurson
                            Samuel Johnson
                        
                        
                            Francis Summers
                            John Elott
                            John Ratcliff
                        
                    
                 